McKean, County Judge.
The question when can exempt property be levied upon and sold under an execution, has been much discussed ; and many conflicting, and some ill-considered decisions have been made upon it. But a careful examination of the Revised Statutes, and of the act of 1842, (chap. 157, p. 193,) together with the reported decisions, has satisfied me, that the true rule is this : Any article exempted by the act of, 1842, *521may be levied upon, to satisfy the judgment recovered for the purchase price of that article, or for the purchase price of any other article exempted either by the same act or by the Revised Statutes; but no article exempted by the Revised Statutes,can be levied upon to satisfy any judgment whatever, not even though it be a judgment recovered for the purchase price of that article itself.
The defendant, therefore, has no property that can be taken by execution, unless it is the “ lot in a burying-ground.” The laws of 1847, (chap. 85, p. 91,) exempt from levy and sale by execution, land set apart, and a portion of which has been actually used, for a family or private burying-ground,” provided it do not exceed one-fourth of an acre, and a description thereof be recorded in the office of the clerk of the county, where the land is situated. It does not appear, however, that a description of the defendant’s lot had been recorded, or that the lot was for a family or private burying-ground, or that any portion of it had been actually used as such. If the lot does not come within the operation of the act of 1847, and if the judgment in this action is a lien upon real estate, (the papers on which the original order was granted are not now before me,) the. plaintiff mighty lawfully sell the land by execution.
But this motion is made only for an order to apply the debt due from the state towards the satisfaction of the judgment. Can it be granted 1
It cannot be doubted that a man and his wife, who live together alone, and have no children, are a family. It would seem equally clear that the defendant and his daughter, who live together, the wife and mother being dead, are a family. How is that family supported? The daughter has no property, or none adequate to her support. Last summer, while the defendant was gone to the county of Essex, she was under the necessity of working in a factory. Clearly, the family is supported wholly by the labor of the defendant, and very much needs the use of his earnings.
Motion denied.